Case 2:21-cr-00035-SPC-NPM Document 1 Filed 04/07/21 Page 1 of 4 PagelD 1

hoe tj

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION
UNITED STATES OF AMERICA
v. CASE NO. 2:21-c1r-35-38 WPM

LESTER LEON SMITH 18 U.S.C. § 641

INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning in or about March 2016, and continuing through in or about
March 2020, in the Middle District of Florida, and elsewhere, the defendant,
LESTER LEON SMITH,
did knowingly and willfully embezzle, steal, purloin, and convert to the
defendant’s use and the use of another, more than $1,000 of money and a
thing of value of the United States and the Social Security Administration, a
department and agency of the United States, that is, benefit payments under
the Title II Federal Old-Age, Survivors, and Disability Insurance Program
(OASDD), with intent to deprive the United States and the Social Security
Administration of the use and benefit of the money and thing of value.

In violation of 18 U.S.C. § 641.
Case 2:21-cr-00035-SPC-NPM Document1 Filed 04/07/21 Page 2 of 4 PagelD 2

FORFEITURE

1. The allegations contained in Count One are incorporated by
reference for the purpose of alleging forfeiture pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 641, the defendant
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28
U.S.C. § 2461(c), any property, real or personal, which constitutes or is
derived from proceeds traceable to the violation.

3. The property to be forfeited includes, but is not limited to, an
order of forfeiture in the amount of approximately $48,862.54 which
represents the proceeds the defendant obtained as a result of the commission
of the offense.

4, If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or
Case 2:21-cr-00035-SPC-NPM Document 1 Filed 04/07/21 Page 3 of 4 PagelD 3

e. has been commingled with other property which cannot be
divided without difficulty;

the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c).

A TRUE BILL,

P
QA.
Forepergon

KARIN HOPPMANN
Acting United States Attorney

 

By: tinh OO Vearyae
olande G. Viacava
Assistant United States Attorney

By: Nbr M. Amen

Fas M. Casas
ssistant United States Attorney
Chief, Fort Myers Division
FORM OBD-34
APR 1991

Case 2:21-cr-00035-SPC-NPM Document 1 Filed 04/07/21 Page 4 of 4 PagelD 4
No. 2:21-cr-

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Fort Myers Division

THE UNITED STATES OF AMERICA
vs.

LESTER LEON SMITH

 

INDICTMENT
Violations:

18 U.S.C. § 641

 

A true bill,

Vth

F oreperson

 

Filed in open court this 7" day

of April, 2021.

 

Clerk

 

Bail $

 

 

GPO 3863 525
